SCHWARTZ, Chief Judge.
This appeal from the denial of a 3.850 motion challenges the imposition of a twenty year habitual offender sentence for a drug offense, notwithstanding the trial judge’s pretrial offer of twenty months imprisonment if the defendant pled guilty to this and an additional charge. Under the circumstances, in which an obvious presumption of vindictiveness has not been dissipated in any way, resentencing before another circuit judge is required. Wilson v. State, 845 So.2d 142 (Fla.2003); Blanco v. State, 849 So.2d 381 (Fla. 3d DCA 2003); Smith v. State, 842 So.2d 1047 (Fla. 3d DCA 2003); Nowells v. State, 840 So.2d 415 (Fla. 3d DCA 2003). Compare Snow v. Crosby, 851 So.2d 222 (Fla. 3d DCA 2003).
Sentence vacated, remanded for resen-tencing.